DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 06/18/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransil; Patrick W. et al. (“Ransil”) US 7685109 B1.

	Regarding claim 1, Ransil teaches a method comprising:
deleting data, associated with a composite aggregate, from a storage tier based upon a delete request as a subscriber may delete a domain (bucket)…if all of the indexes associated with attributes in the domain and searchable data service objects in the domain are deleted (col. 
an eID may be an arbitrary sequence of bytes (but unique within the domain or bucket). Attribute: refers to [name, value] pairs, which may be expressed as strings, which are associated with eIDs, and based on which the eIDs may be indexed and queried (col. 10, lines 16-21); and 
performing an asynchronous object cleanup operation as the eID becomes a candidate for garbage collection after a time interval if no new attributes are introduced with add or replace operations. In one embodiment, buckets with no eIDs may become candidates for garbage collection (col. 15, lines 44-48), comprising: 
sending a request to a remote object store, used to store objects comprising data of the composite aggregate, for a list of object names of objects having names associated with a volume identifier of a volume of the composite aggregate as In one embodiment, a subscriber may search the searchable data service (i.e., volume) objects and eIDs via a query request exposed via the Web service interface. Subscribers may perform queries on one or more of the attributes of searchable data service objects within a single domain (bucket) to obtain a list of eIDs (i.e., object names) that satisfy the query expression (col. 13, lines 37-42);
; and 
issuing delete commands to the remote object store to delete objects having object names within the list of object names received from the remote object store as In one embodiment, a subscriber may delete existing searchable data service objects from a domain by providing the subscriber identifier, bucket identifier, and eID of the object(s) to be deleted (col. 12, lines 61-64; col. 13, lines 63-67).

Regarding claims 2, 9, and 16, Ransil further teaches wherein a name of an object comprises a prefix derived from the volume identifier of a volume, of the an eID may be an arbitrary sequence of bytes (but unique within the domain or bucket) (col. 10, lines 16-17).
A searchable data service object may be expressed as: Subscriber -> Bucket -> eID -> [Attributes list] (col. 11, lines 50-52).

Regarding claim 8, the claim recites a non-transitory machine readable medium with similar limitations as claim 1 and as such is rejected under the same rationale as noted above for claim 1.

Regarding claim 15, the claim recites a computing device with similar limitations as claim 1 and as such is rejected under the same rationale as noted above for claim 1.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil; Patrick W. et al. (“Ransil”) US 7685109 B1 as applied to claims 1, 8, and 15 in view of Raman; Balan Sethu et al. (“Raman”) US 20060253502 A1.

	Regarding claims 3, 10, and 17, Ransil further teaches wherein a name of an object is derived from the volume identifier as an eID may be an arbitrary sequence of bytes (but unique within the domain or bucket (i.e., volume identifier)) (col. 10, lines 16-17).
Ransil does not explicitly teach wherein a name of an object is derived from 
	Raman; however, teaches wherein a name of an object is derived from  … a sequence number assigned to the object as the filename comprises a file system object name, a Log Sequence Number, a transaction identifier and an operation descriptor corresponding to the file system change (claim 3 and [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Raman’s teaching would have allowed Ransil’s to provide a means to create a unique object name by including the system sequence number as part the of object name.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil; Patrick W. et al. (“Ransil”) US 7685109 B1 in view of Raman; Balan Sethu et al. (“Raman”) US 20060253502 A1 as applied to claims 3, 10, and 17 further in view of Madhavarapu; Pradeep Jnana et al.(“ Madhavarapu”) US 9507843 B1

Regarding claims 4, 11, and 18, Ransil and Raman do not explicitly teach assigning monotonically increasing sequence numbers to objects created within the remote object store for a volume.
Madhavarapu; however, teaches assigning monotonically increasing sequence numbers to objects created within the remote object store for a volume as Each write 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Madhavarapu’s teaching would have allowed Ransil-Raman’s to denote an ordering by monotonically increasing values for the sequence number.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil; Patrick W. et al. (“Ransil”) US 7685109 B1 as applied to claims 1, 8, and 15 in view of Madhavarapu; Pradeep Jnana et al.(“ Madhavarapu”) US 9507843 B1

Regarding claims 5, 12, and 19, Ransil teaches partitions 254 may be formed based on a hash of the entity ID…indicating whether a provide eID is within a particular partition (col. 37, lines 33-45).
Ransil does not explicitly teach wherein a name of an object is derived from a hash of the volume identifier and a sequence number assigned to the object.
Madhavarapu; however, teaches wherein a name of an object is derived from a hash of the volume identifier as Incidentally, filenames to be specified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Madhavarapu’s teaching would have allowed Ransil’s to provide a means to create a unique object name by hashing the location of the object.
Ransil and Madhavarapu do not explicitly teach a sequence number assigned to the object.
Raman; however, teaches a sequence number assigned to the object as the filename comprises a file system object name, a Log Sequence Number, a transaction identifier and an operation descriptor corresponding to the file system change (claim 3 and [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Raman’s teaching would have allowed Ransil’s to provide a means to create a unique object name by including the system sequence number as part the of object name.

Claims 6-7, 13-14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Ransil; Patrick W. et al. (“Ransil”) US 7685109 B1 as applied to Saradhi; Uppaluri Vijaya et al. (“Saradhi”) US 20190095458 A1.
Regarding claims 6, 13, and 20, Ransil teaches request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node (col. 18, lines 61-67 and col. 17, lines 11-16-returns a list of eIDs and 47-50).
Ransil does not explicitly teach storing a list of volume identifiers within a cluster-wide database accessible to a plurality of nodes of a storage environment that hosts the storage tier but does not host the remote object tier that is hosted by a third party provider.
Saradhi; however, teaches storing a list of volume identifiers within a cluster-wide database accessible to a plurality of nodes of a storage environment that hosts the storage tier but does not host the remote object tier that is hosted by a third party provider as Each VCD 165 is assigned a unique identifier (referred to herein as a VCDID).  The file system 100 maintains one or more maps 160 (referred to herein as a VCDID map) storing the physical location of data associated with each VCDID.  For example, each container 127 can have a corresponding VCDID map 160.  In the trivial case, when data has not yet been offloaded to an object pool 155 (i.e., remote object tier), the VCDID map 160 can be a one-to-one mapping from a plurality of VCDIDs 165 to physical block addresses where the data associated with each VCDID is stored.  Accordingly, when data is stored locally at the file 
The tiered file storage system uses a file server (e.g., operated in-house by a company) in communication with remote, third-party servers to maintain different types of data ([0019 and 0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Saradh’s teaching would have allowed Ransil’s to reduce storage costs and save space by storing cold data in a cloud service.

Regarding claims 7 and 14, Ransil teaches a subscriber may delete a domain (bucket)…if all of the indexes associated with attributes in the domain and searchable data service objects in the domain are deleted (col. 13, lines 63-67 and col. 14, lines 5-8).
Ransil does not explicitly teach deleting the list of volume identifiers from the cluster-wide database based upon objects associated with the set of volumes being deleted from the remote object store. 
Saradhi; however, teaches deleting the list of volume identifiers from the cluster-wide database based upon objects associated with the set of volumes being deleted from the remote object store as The cold-tier compactor (CTC) 204 identifies delete VCDIDs and removes them from the CTT tables 203. Operations such as file delete, snapshot delete, and over (i.e., cluster-wide database).  To remove deleted VCDIDs, the CTC 204 examines 214 the VCDID-map to find opportunities to entirely delete or to compact 215 objects stored in the cold pools.  Further, the CTC 204 service can also track invalid data in objects residing on the object pool and delete objects that have become invalid over time, freeing space in the object-pool [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Saradh’s teaching would have allowed Ransil’s to keep the database up-to-date by deleting entries in the cluster database once the data has been deleted.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/LESLIE WONG/  
Primary Examiner, Art Unit 2164